PER CURIAM.
Michael Ojeda was charged with, and convicted of, unlawful possession of a firearm by a violent career criminal. However, the Florida Supreme Court, in State v. Thompson, 750 So.2d 643 (Fla.1999) held that Chapter 95-182, Laws of Florida, which created the crime, was unconstitutional as violating the single-subject rule. In Salters v. State, 758 So.2d 667 (Fla.2000), the supreme court held that individuals challenging the violent career criminal sentencing provisions enacted by 95-182 have standing to do so if the relevant criminal offense occurred on or after October 1, 1995, and before May 24, 1997. As Ojeda was convicted of committing the offense on January 30, 1997, he falls within this time period and is permitted to allege that he entered a guilty plea to a nonexistent crime.
The State agrees with Ojeda’s analysis. Accordingly, we reverse the conviction, set aside Ojeda’s guilty plea, and remand to allow the State to withdraw from the plea agreement and file an amended complaint charging a valid offense.
Reversed and remanded.